DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 21 May 2021, amendments and/or arguments have been submitted and placed in the application file.  Claims 1-3, 6-13 and 16-24 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. Applicant argues the newly amended limitations, and further contends wherein the previously applied prior art of Hickman et al (US 9,205,886 B1, hereinafter Hickman) fails to teach said amended claim limitations. Applicant begins the arguments by arguing support for the amendments within the specification.  Applicant’s amended claim 1 now recites, inter alia:
execute a plurality of additional service tasks within the service area, wherein the robotic device senses the object with the at least one sensor at a second location, and
update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.

Specifically, Applicant argues wherein paragraphs 00168-00172 provide support for the teachings of Applicant’s amendments, wherein paragraph 00169, “describes that ‘If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that may not be performed if the object at the second location appears at the second location for less than the predetermined threshold of time.” and further wherein, “[t]he update to the digital map may be performed if the object at the second location appears at the second location for greater then a predetermined threshold of time.”  Examiner respectfully disagrees, and contends wherein these indicated section fail to specifically provide support for final limitation, specifically wherein the updating of the digital map to change location of the object to the second location occurs, “only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.” 
First, Applicant references paragraph 00169 of the disclosure (reproduced below),
[00169] Long-term learning may be especially beneficial for instances where obstacles 146, such as furniture, plants, and the like, are moved around occasionally, such as from a first position 4906 to a second position 4908. However, after the robotic platform 100 encounters the same object/obstacle repeatedly, such as over a number of different service cycles (e.g., days, weeks), the robotic platform 100 may learn from the pattern of the object's placement, where the object 'should be' placed - at least in within the time duration of the learning. For instance, the robotic platform 100 may move through an area as long as it has enough features for it to localize. If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again. The one map database 4904 will keep getting updated automatically over time based on differences in the environment that it sees.

As noted by the above bolded sections of Applicant’s disclosure, Applicant teaches wherein based on the robotic platform identifying “a new change in the period of time” appears to correlate to the “number of different service cycles (e.g. days, weeks)”, which appears to be distinct from a “predetermined threshold of time”, as provided in the currently provided claim language.  Examiner further notes wherein this particular teaching of updating the map database is based on the frequency in which the robotic platform moves through an area.  
Next, Applicant further argues support for the amended limitation(s) by referencing paragraph 00172 (reproduced below),
[00172] Referring to Fig. 50A, in embodiments s robotic device may include a propulsion mechanism to move the robotic device; at least one sensor for sensing objects within a service area and at least one position sensor for tracking a location of the robotic device; a localization and mapping system that utilizes the at least one sensor for sensing the service area, the at least one position sensor for keeping track of the location of the robotic device, and a digital map of the service area; a processing facility comprising a processor and a memory, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to execute a first service task within the service area utilizing the digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with the at least one sensor at the first location, execute a second service task within the service area, wherein the robotic device senses the object with the at least one sensor at a second location, and update the digital map to identify the object at the second location. In embodiments, the first service task and the second service task may be periodic service tasks performed in different periods of time. The digital map may store the location of objects in the service area. The digital map may not be performed if the object at the second location appears at the second location for less than a predetermined threshold of time. The update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time. An entity may be alerted when a deviation from the digital map is discovered. A manual update to the digital map may be provided for a change in a boundary constraint in the service area.

As noted by the above bolded sections of Applicant’s disclosure, Applicant teaches wherein, “the first service task and the second service task may be periodic service tasks performed in different periods of time” and further wherein “The digital map may not be performed if the object at the second location appears at the second location for less than a predetermined threshold of time. The update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time.”  Examiner notes wherein it is not clear what is meant by “The digital map may not be performed”, and further wherein it appears that the update to the digital map is based on “periodic service tasks performed in different periods of time”, which again teaches a frequency based condition for updating said digital map.  Examiner further notes wherein based on Applicant’s repeated teaching of updating a map based on periodic service tasks (i.e. frequency based condition), that the teaching of “[t]he update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time” may reasonably be construed as, “the update to the digital map may be performed if the object at the second location appears at the second location”. Specifically, the last part of the sentence, “for greater than a predetermined threshold of time” is not further defined, nor is any example provided that further teaches the metes and bounds of this limitation.  Therefore, given the broadest reasonable interpretation of Applicant’s teachings, the claimed, “predetermined threshold of time” may reasonably be construed as 1 second or even a few 
Based on these referenced sections of Applicant’s disclosure, there are no specific teachings that clearly demonstrate wherein updating of the digital map to change the location of the object to the second location is performed “only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.”  Specifically, as noted above with respect to paragraph 00169, the object is “continuously detected at the second location” for a “predetermined threshold period of time” which, based on Applicant’s teachings and further exemplified by Applicant’s arguments, is different than “a predetermined threshold of time”.  Additionally, there is no specific teaching provided in Applicant’s disclosure regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together, as in the amended claim limitation provided by the Applicant.  As such, the “update the digital map…” limitation appears to raise a new matter issue, and has been addressed in the below rejection(s).
Applicant further argues wherein Hickman’s teachings of “updating the location based on frequency is not the same as updating the location ‘only if the object is continuously detected at the second location’ as claimed. A frequency of location does not imply an update only for continuous detection.”  While Examiner agrees wherein “a frequency of location does not imply an update only for continuous detection”, as noted above, Examiner contends wherein Applicant’s teachings of updating the location of an object are in fact based on frequency, as exemplified by the above referenced only if the object is continuously detected at a second location for a predetermined threshold of time” is not explicitly disclosed in Applicant’s currently provided disclosure, and as such, Applicant’s argument(s) is/are rendered moot, as there is no support currently provided in Applicant’s disclosure that explicitly support the final limitation of the independent claim.
Applicant further concludes the arguments by arguing wherein independent claims 11 and 21 are in condition for allowance for at least reasons analogous to those presented with regard to claim 1, and further wherein all of the respective dependent claims are also in condition for allowance based on their dependence upon an allowable base claim. Examiner notes wherein for at least the reasons provided herein, claims 1-3, 6-13 and 16-24 remain rejected as indicated below.  Applicant does provide the additional argument wherein “claim 21 includes further clarifications that ‘the second location causes the object to be an obstacle to performing the service tasks’ support for which can be found in at least paragraphs 103-104 of the specification as filed”, however, this amended limitation appears to be a well-known “collision avoidance” and/or “obstacle detection” maneuver performed by a robot as it traverses an area while performing a cleaning task (as taught by the below referenced sections of Hickman), and further wherein any object detected at a secondary (i.e. different) location than an initial location would implicitly be identified as an obstacle to the robotic platform while performing a service (i.e. cleaning) task in a given (i.e. designated, specified, etc.) area.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold period of time” appears to correlate to the “number of different service cycles (e.g. days, weeks)”, which appears to be distinct from a “predetermined threshold of time”, as provided in the currently provided claim language.  Additionally, as noted above, Applicant teaches in paragraph 00172 wherein, “the first service task and the second service task may be periodic service tasks performed in different periods of time” and further wherein “The digital map may not be performed if the object at the second location appears at the second location for less than a predetermined threshold of time. The update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time.”  Examiner notes wherein it is not clear what is meant by “The digital map may not be performed”, and further wherein it appears that the periods of time”.  
Therefore, based on these referenced sections of Applicant’s disclosure, relied upon by the Applicant, there are no specific teachings that clearly demonstrate wherein updating of the digital map to change the location of the object to the second location is performed “only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.”  Specifically, there is no specific teaching provided in Applicant’s written description regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together, as in the amended claim limitation provided by the Applicant.  As such, claim 1 is rejected under this section for failing to comply with the written description requirement. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2, 3 and 6-10, these claims are either directly or indirectly dependent upon independent claim 1, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the newly amended claim limitation, “updating the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks”, however, there is no teaching currently provided in Applicant’s disclosure regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together in such a way period of time” appears to correlate to the “number of different service cycles (e.g. days, weeks)”, which appears to be distinct from a “predetermined threshold of time”, as provided in the currently provided claim language.  Additionally, as noted above, Applicant teaches in paragraph 00172 wherein, “the first service task and the second service task may be periodic service tasks performed in different periods of time” and further wherein “The digital map may not be performed if the object at the second location appears at the second location for less than a predetermined threshold of time. The update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time.”  Examiner notes wherein it is not clear what is meant by “The digital map may not be performed”, and further wherein it appears that the update to the digital map is based on “periodic service tasks performed in different periods of time”.  
only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.”  Specifically, there is no specific teaching provided in Applicant’s written description regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together, as in the amended claim limitation provided by the Applicant.  As such, claim 11 is rejected under this section for failing to comply with the written description requirement. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 12, 13 and 16-20, these claims are either directly or indirectly dependent upon independent claim 11, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 21, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks”, however, there is no teaching currently provided in Applicant’s disclosure regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together in such a way that supports the newly amended claim limitation.  Specifically, as noted above in the Response to Arguments, Applicant teaches in paragraph 00169 wherein based on the robotic period of time” appears to correlate to the “number of different service cycles (e.g. days, weeks)”, which appears to be distinct from a “predetermined threshold of time”, as provided in the currently provided claim language.  Additionally, as noted above, Applicant teaches in paragraph 00172 wherein, “the first service task and the second service task may be periodic service tasks performed in different periods of time” and further wherein “The digital map may not be performed if the object at the second location appears at the second location for less than a predetermined threshold of time. The update to the digital map may be performed if the object at the second location appears at the second location for greater than a predetermined threshold of time.”  Examiner notes wherein it is not clear what is meant by “The digital map may not be performed”, and further wherein it appears that the update to the digital map is based on “periodic service tasks performed in different periods of time”.  
Therefore, based on these referenced sections of Applicant’s disclosure, relied upon by the Applicant, there are no specific teachings that clearly demonstrate wherein updating of the digital map to change the location of the object to the second location is only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks.”  Specifically, there is no specific teaching provided in Applicant’s written description regarding wherein “only”, “continuously” and “predetermined threshold of time” are all used together, as in the amended claim limitation provided by the Applicant.  As such, claim 21 is rejected under this section for failing to comply with the written description requirement. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 22-24, these claims are either directly or indirectly dependent upon independent claim 21, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location only if 
Regarding claims 2, 3 and 6-10, these claims are either directly or indirectly dependent upon independent claim 1, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the newly amended claim limitation, “updating the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks”, however, based on the 
Regarding claims 12, 13 and 16-20, these claims are either directly or indirectly dependent upon independent claim 11, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 21, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding the claim limitation encompass, and therefore claim 21 is rendered indefinite.  Specifically, it is 
Regarding claims 22-24, these claims are either directly or indirectly dependent upon independent claim 21, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.


Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, first and second paragraph rejections provided herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13 and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman et al (US 9,205,886 B1, hereinafter Hickman).
Regarding claim 1, Hickman discloses a robotic device (Figures 2A-3, at least as in robot(s) 200, 212, 214) comprising: 
a propulsion mechanism (Figure 2A, actuators 208) to move the robotic device (Figures 2A-2C; at least as in column 8, lines 11-16); 
at least one sensor (Figure 2A, sensor(s) 206) for sensing objects within a service area and at least one position sensor for tracking a location of the robotic device (Figures 2A & 5; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61); 
a localization and mapping system (Figures 1 & 5; Robot and Cloud Functions, wherein said functions include at least Object Recognition and Mapping Functions) that utilizes the at least one sensor for sensing the service area, the at least one position sensor for keeping track of the location of the robotic device, and a digital map of the service area (Figures 2A, 7, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55); 

execute a first service task within the service area utilizing the digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with the at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-column 5, line 15, column 10, lines 46-47, column 17, line 25-column 18, line 51, column 22, line 49-column 24, line 29), 
execute a plurality of additional service tasks within the service area, wherein the robotic device senses the object with the at least one sensor at a second location (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20), and 
update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).

Regarding claim 2, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 3, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55).
Regarding claim 6, Hickman discloses the robotic device further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 7, Hickman discloses the robotic device further comprising the set of instructions that, when executed, cause a manual update to the digital map for a change in a boundary constraint in the service area (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 14-24, column 16, lines 11-32, column 22, lines 28-33 and lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 8, Hickman further discloses wherein the set of instructions that, when executed, cause the update of the digital map to be performed via a user interface on the robotic device (Figure 1; at least as in column 7, lines 14-24).
Regarding claim 9, Hickman further discloses wherein the set of instructions that, when executed, cause the update of the digital map to be performed via a mobile device (Figures 1-2A; at least as in column 6, lines 43-55, column 8, lines 25-44 and column 8, lines 57-63).
Regarding claim 10, Hickman discloses the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion (at least as in column 4, lines 30-36).
Regarding claim 11 Hickman discloses a method comprising: 
executing a first service task with a robotic device within a service area utilizing a digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-column 5, line 15, column 10, lines 46-47, column 17, line 25-column 18, line 51, column 22, line 49-column 24, line 29), wherein the robotic device comprises a propulsion mechanism (Figures 2A-2C, actuators 208; at least as in column 8, lines 11-16), the at least one sensor (Figures 2A & 5, sensor(s) 206; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61), at least one position sensor for tracking a location of the robotic device (Figures 1, 2A & 5; at least as in column 7, lines 5-14, column 8, lines 7-10, column 10, line 63-column 11, line 12 and 
executing a plurality of additional service tasks with the robotic device within the service area, wherein the robotic device senses the object with the at least one sensor at a second location (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20); and 
updating the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).
	Examiner notes wherein the above interpretation of the art and claim is supported by applicant’s specification, as best understood by the Examiner, in light of the above 35 USC 112 rejection(s). Support for this limitation appears in paragraphs (00168) – (00173) of the instant specification. These sections disclose the idea of encountering an object at a location repeatedly “over a number of different service cycles (e.g. days, weeks)” (00169). The specification is silent with respect to the ability of the robot to determine or track the location of the object in between the discrete service cycles or discrete instances of encountering the object. Indeed, it is noted that 
Regarding claim 12, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 13, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at 
Regarding claim 16, Hickman discloses the method further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 17, Hickman discloses the method further comprising a manual update to the digital map for a change in a boundary constraint in the service area (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 14-24, column 16, lines 11-32, column 22, lines 28-33 and lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 18, Hickman further discloses wherein the update of the digital map is performed via a user interface on the robotic device (Figure 1; at least as in column 7, lines 14-24).
Regarding claim 19, Hickman further discloses wherein the update of the digital map is performed via a mobile device (Figures 1-2A; at least as in column 6, lines 43-55, column 8, lines 25-44 and column 8, lines 57-63).
Regarding claim 20, Hickman discloses the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion (at least as in column 4, lines 30-36).
Regarding claim 21, Hickman discloses a robotic device (Figures 2A-3, at least as in robot(s) 200, 212, 214) comprising: 
a propulsion mechanism (Figure 2A, actuators 208) to move the robotic device (Figures 2A-2C; at least as in column 8, lines 11-16); 
at least one sensor (Figure 2A, sensor(s) 206) for sensing objects within a service area and at least one position sensor for tracking a location of the robotic device (Figures 2A & 5; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61); 
a localization and mapping system (Figures 1 & 5; Robot and Cloud Functions, wherein said functions include at least Object Recognition and Mapping Functions) that utilizes the at least one sensor for sensing the service area, the at least one position sensor for keeping track of the location of the robotic device, and a digital map of the service area (Figures 2A, 7, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55); 
a processing facility (Figures 1 & 2A, device 210) comprising a processor (Figure 2A, processor 202) and a memory (Figure 2A, storage 204), the processing facility configured to store a set of instructions (Figures 1 & 2A; at least as in column 6, lines 14-22 and column 7, lines 55-67) that, when executed, cause the robotic device to: 
execute a first service task within the service area utilizing the digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with the at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-
execute a plurality of additional service tasks within the service area, wherein the robotic device senses the object with the at least one sensor at a second location wherein the second location causes the object to be an obstacle to performing the service tasks (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20), and 
update the digital map to change the location of the object to the second location only if the object is continuously detected at the second location for a predetermined threshold of time during the plurality of additional service tasks (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).
	Examiner notes wherein the above interpretation of the art and claim is supported by applicant’s specification, as best understood by the Examiner, in light of the above 35 USC 112 rejection(s). Support for this limitation appears in paragraphs (00168) – (00173) of the instant specification. These sections disclose the idea of encountering an object at a location repeatedly “over a number of different service cycles (e.g. days, weeks)” (00169). The specification is silent with respect to the ability of the robot to determine or track the location of the object in between the discrete service cycles or discrete instances of encountering the object. Indeed, it is noted that 
Regarding claim 22, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 23, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at 
Regarding claim 24, Hickman discloses the robotic device further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes the prior art reference(s) US 9,427,874 B1 issued to Rublee, US 2016/0129592 A1 issued to Saboo et al, and US 2013/0030570 A1 issued to Shimizu et al, specifically wherein all three of these prior art references are directed towards robotic devices that include sensors for detecting a surrounding environment and detecting/locating objects within said environment and further updating a digital map to reflect the detected/updated location of said object(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664